The prosecution against this appellant grew out of the same transaction upon which the prosecution of Boss Peden v. State (8 Div. 801), ante, p. 264, 124 So. 282, was based. This is a companion case to that of Boss Peden v. State, ante, p. 264,124 So. 282.
We find upon examination that the points of decision involved upon this appeal are the same as those in the Peden Case, supra. In that case this court has rendered its decision, which is conclusive also of this appeal.
The judgment of conviction from which this appeal was taken is affirmed upon authority of the case of Boss Peden v. State (8 Div. 801), ante, p. 264, 124 So. 282.
Affirmed.